 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JUAN GALINDO,              )             No.: 5:18-CV-02165-ODW-ADS
                                )
10       Plaintiff,             )
11                              )             ORDER AWARDING ATTORNEY
                v.              )             FEES UNDER THE EQUAL
12                              )             ACCESS TO JUSTICE ACT,
13   COMMISSIONER OF THE SOCIAL )             PURSUANT TO 28 U.S.C. § 2412(d),
     SECURITY ADMINISTRATION,   )             AND COSTS, PURSUANT TO 28
14                              )             U.S.C. § 1920
15       Defendant.             )
                                )
16

17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of EIGTH THOUSAND
21   SIX HUNDRED AND SEVENTY SEVEN DOLLARS AND SEVENTY CENTS
22   ($8,677.70), and costs under 28 U.S.C. § 1920, in the amount of FOUR
23   HUNDRED DOLLARS ($400.00), subject to the terms of the above-referenced
24   Stipulation.
25

26

27   Dated: February 5, 2020               /s/ Autumn D. Spaeth
                                          Autumn D. Spaeth
28                                        U.S. Magistrate Judge
